ADAMS, Circuit Judge,
concurring.
I concur with the result reached by the majority in this case. However, I am constrained to add some thoughts concerning Bazzano’s contention as to the sentence imposed on him, and the judge’s alleged failure to explain the basis of that sentence.
I.
The key facts bearing upon Bazzano’s sentencing may be quickly summarized. With respect to all counts on which he was convicted, Bazzano received a sentence of seven years in prison and a fine of $40,000. After the penalty was imposed, the trial judge stated that Bazzano’s sentence was predicated upon the “guidelines that have recently been published.”1
At oral argument Bazzano’s counsel remarked that he was not aware of the identity of the guidelines to which the judge referred. After further questioning by the panel, however, counsel admitted that he had not pressed the trial judge for any additional explanation of the basis for the sentence.
Two points are evident in light of these facts. First, this is not a case in which the district judge gave no reasons for Bazzano’s sentence. Although the grounds for the sentencing decision were not set forth in detail, it cannot be claimed that the judge made no attempt to explain the matters influencing him. ¡
Additionally, there is no indication that Bazzano was foreclosed from requesting a further explanation by the court. Since Bazzano’s counsel apparently was unaware of the nature of the guidelines to which the judge referred, it is rather puzzling that he did not seek some additional elaboration of the basis for the decision.
In light of these factors, Bazzano’s argument that he was deprived of the effective assistance of counsel, because the attorney was unable to discover the grounds of the penalty,2 cannot succeed. The facts simply do not support the major premise of such a position, namely, that counsel had no opportunity to learn the reasons for the sentencing determination.
Nonetheless, this does not end the matter. Although this Court was not asked by the parties to adopt a rule that the reasons for sentences should be given in all cases, in my view, the procedural requirement of a statement of reasons should be adopted for future cases.
II.
The traditional principle guiding appellate courts faced with challenges to sentences, in this Circuit and elsewhere, is to defer to the discretion of a trial court.3 As a general rule, “a federal appellate tribunal *1131will not review a judgment of sentence that is within the statutory maximum unless there be a showing of illegality or abuse of discretion.”4 The rationale behind this precept is that trial judges, by virtue of their knowledge of the circumstances of a criminal case, are in the best position to impose a penalty, taking into account the individual conditions of the defendant5 and the nature of his crime.6
Yet the principle of deferring to the discretion of a trial court clearly does not require abdication of an appellate court’s responsibility to superintend the sentencing process. Moreover, respect for a district court’s discretion in framing the substance of sentences within statutory limits entails no lack of power to review sentencing procedures. Indeed, “the careful scrutiny of the judicial process by which the particular punishment was determined” is “a necessary incident of what has always been appropriate appellate review of criminal cases.”7
a.
In the course of reviewing the process of sentencing, the Supreme Court in United States v. Tucker, 404 U.S. 443, 92 S.Ct. 589, 30 L.Ed.2d 592 (1972), held that it was proper to remand the case for reconsideration of a sentence when the district judge explicitly took into account the defendant’s record of prior convictions, and it later was determined that two of the convictions were constitutionally invalid. The Supreme Court was able to conclude, by reviewing the transcript of the sentencing proceeding, that constitutionally impermissible convictions had been weighed by the trial court.8 As the Supreme Court noted:
The record in the present case makes evident that the sentencing judge gave specific consideration to the respondent’s previous convictions before imposing sentence upon him. Yet it is now clear that two of those convictions were wholly unconstitutional under Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799.9
The Supreme Court further emphasized that Tucker’s sentence might have been different had the district judge not taken into account the invalid data.10
Thus, Tucker stands for the proposition that a district judge, in the exercise of his discretion, must not rely upon incorrect evidence of prior convictions or upon previous *1132convictions illegally obtained.11 The principle underlying this proposition, stated generally, appears to be that it is unfair for a person to suffer a penalty which, at least to a significant degree, was designed to fit a set of facts that is inapplicable to the individual on whom the sentence is imposed.
b.
In some cases, such as in Tucker itself, a reviewing court may be able to conclude, simply on the basis of the record, that a trial judge relied upon specific misinformation about the defendant.12 It is not difficult to foresee, however, that the record of a case will not always reveal clearly whether a sentencing tribunal took into consideration erroneous data.13 Where the record is silent or unclear on the matter, such a gap could be filled by a statement of the reasons for the sentence. At the very least, then, the procedural requirement of a statement of reasons for sentences would assist appellate courts in such circumstances in carrying out the mandate of Tucker.
Moreover, the requirement of a statement of reasons would appear to intrude less on the discretion of a trial court than a process of inferring broadly what a judge’s reasoning regarding a sentence might have been. When no statement of reasons is set out, an appellate court, in order to vindicate the principle that only correct information may be considered in sentencing, is forced to draw inferences from the record about the district judge’s views.14 However, if a frank statement were made by the trial judge regarding the basis of a sentence, a reviewing court could concentrate on such an explicit enunciation of the factors on which the judge relied. This is not to say that, in all cases in which an appellate court questions the veracity of the information considered in sentencing, confining review solely to the statement of a trial judge would be adequate. Nevertheless, it seems reasonable that in the normal case it would suffice.
Some appellate tribunals have demanded that a district court articulate the basis of its sentence when it is ordered to resentence a defendant.15 United States v. Latimer16 is a good example of a situation in which the most direct response by an appellate court, when it questions whether a sentence depended upon invalid information, is to require the trial court to state its reasons.
In Latimer, the defendant was convicted of impeding with a deadly weapon F.B.I. agents from performing their duties. The government, in its brief on appeal, referred to knowledge by the district court of tests *1133performed on a bullet found in a gun held by the defendant at the time of his misconduct, which indicated that the gun had misfired.17 The appellate court stressed that such information would seem to indicate that the defendant might have pulled the trigger while pointing the gun at the .F.B.I. agents, and that this would be a more serious crime than the one for which the defendant was charged and sentenced. The government’s brief thus raised “the possibility that the district court may have sentenced Latimer for a more serious offense than the one for which he was convicted . .”18 Since there was no way to be certain that this did not occur, the appellate court vacated the sentence and remanded the case with instructions that the district court file a statement of the reasons for the penalty ultimately imposed.19
III.
The justification for requiring a statement of reasons for sentences is not confined to situations where, on appeal, there is a serious question concerning the validity of the basis of a sentence.20 If the need fully to review the accuracy of the information utilized in sentencing were the central support for a statement of reasons, then all that would be indicated, when the grounds of a sentence are in doubt, would be a direction that the trial judge upon remand articulate the reasons.
Although the value of such a requirement seems plain, a broader change would also seem to be in order. The rationality and fairness of the sentencing process, and the likelihood that a given sentence will contribute to the promotion of the aims of our system of criminal justice, would be measurably heightened by requiring federal judges generally to give the reasons for the penalties they impose.21
a.
There are several policy justifications for the requirement that a trial judge elaborate the factors influencing a particular sentence. First, it would help to assure that the sentence fits the circumstances of a given defendant. For if a judge must elaborate the grounds of a sentencing determination, his attention will necessarily focus on the particular aspects of a case that are apposite to punishment.22 “A Sphinx-like silence on the court’s part precludes anyone (including the parties, the judge and an appellate tribunal) from learning whether he acted in error.” United States v. Brown, 479 F.2d 1170, 1172 (2d Cir. 1973); accord, United States v. Velazquez, 482 F.2d 139, 142 (2d Cir. 1973).
Moreover, such a requisite would help to guarantee that the basis of a sentence is fundamentally rational and objective, and not rooted in nonartieulable considera*1134tions.23 Although any sentencing decision may rest in part on a sense of the case and of the defendant that will be difficult to state with clarity, and although some aspects of the decision may be founded on ineffable factors, it should ultimately be grounded upon concrete and identifiable items revealed in the course of the trial and the sentencing proceeding.24 Insisting on a statement of reasons “. . . would encourage the judge to clarify and justify, in his own mind, the grounds for the sentence he chooses. As a result, sentencing decisions would tend, on the whole, to be more carefully thought out.” United States v. Velazquez, 482 F.2d 139, 142 (2d Cir. 1973).
As Judge Wyzanski wrote twenty-five years ago on the question whether a judge should give the reasons for his sentence:
Eminent and wise judges have warned me against this. Our judgment, they say, is better than our reasons. And it is in vain to attempt to explain the exact proportions attributable to our interest in punishment, retribution, reform, deterrence, even vengeance. But are these arguments valid? For there is grave danger that a sentencing judge will allow his emotion or other transient factors to sway him. The strongest safeguard is for him to act only after formulating a statement of the considerations which he allows himself to take into account.25
The requirement of a statement of reasons for a sentence would also reinforce the dignity of the accused, who thereby would be treated as a subject worthy of an explanation for a decision by a representative of the state so poignantly affecting him and his family. Such action by the sentencing judge in many cases could be of therapeutic worth to a defendant. See Dorszynski v. United States, 418 U.S. 424, 456, 94 S.Ct. 3042, 41, L.Ed.2d 855 (1974) (Marshall, J., concurring in judgment).26 Moreover, such an explanation could have great value for correctional authorities when, as is often the case, a sentence results in commitment or continued supervision of a defendant.27
*1135In addition, requiring a sentencing tribunal to articulate the basis for its determination and, where appropriate, affording a defendant an opportunity to learn the reasons for the extent of his punishment, would increase the sense of the defendant and the public generally that the" criminal process is fair and legitimate. More and more, we are coming to realize that for our system of criminal justice to be respected by the participants in it as well as by the public, it must be observed to be fair. It is not enough for it to be technically correct, although that, too, is a fundamental aim. Requiring that the basis of a sentence be set forth by a trial judge would promote the principle that “to perform its high function in the best way ‘justice must satisfy the appearance of justice’ ”.28
The reality of justice would also be enhanced by such a step. From a defendant’s perspective, the requirement of a statement of reasons would reduce the potential for unbridled discretion on the part of a judge in a situation in which the liberty of an accused is directly at stake.29 From the public’s viewpoint, this requirement would aid the citizenry in becoming better informed about the use of judicial power in criminal cases and, in particular, about the nature and grounds of the penalties imposed in the public’s name.30
b.
The major arguments adduced for rejecting the requirement of a statement of reasons for sentences are, at least to me, unconvincing. First, it is difficult to see that such a rule would be an undue burden on trial courts, for, as Justice Marshall has stated, “it is not burdensome to give reasons when reasons exist.”31
In addition, the tradition of deferring to the discretion of trial courts is not a sufficient basis for failing to effectuate a change in sentencing policy.32 Indeed, to warrant adherence to present practices, *1136there should be proffered an independent justification for them, especially since it has become increasingly clear that a requirement for a statement of reasons would maximize the achievement of fundamental purposes in our criminal justice system.33 Further, we have uncovered no data showing that the range of a trial court’s discretion would be unduly constrained by asking a judge to elaborate the reasons for his sentencing determinations.
Another argument sometimes advanced for not imposing such a procedural requirement is that sentences cannot be “explained” in an orderly manner because the decisional processes leading to them are not structured.34 The major difficulty with this position, putting aside the point that it apparently rests on an unsupported psychological premise, is that it proves too much. Surely many complex decisions in the judicial process have at their base some nonarti-culable factors. But this point alone is not a sufficient justification to forego the attempt to make and to support major choices in a careful, rational manner.
C.
To fail to insist that trial judges present the reasons for sentences is in effect to ignore the existence of unevenness in present practices. Since courts have displayed great sensitivity to the procedural rights of defendants during other stages of the criminal process, the act of sentencing itself is in the rather unique position of relative freedom from procedural scrutiny.35 This is especially disconcerting because, in our criminal justice system, guilty pleas have become the norm.36 Since more than 80% of all criminal cases involve no judicial determination of guilt,37 from a practical perspective sentencing decisions may well be the most important ones made by trial judges in criminal cases. In such a system, it is particularly incongruous to fail to accord to a defendant at sentencing the kind of procedural protections provided at other stages of the criminal process.38
A further anomaly exists in this Circuit, where Pennsylvania and New Jersey re*1137quire trial judges to give reasons for sentences while the federal courts do not.39 Although this alone is, of course, an insufficient ground for imposing the requirement on district courts, it should not be overlooked. Particularly when the policy arguments tend to point in one direction,'it is important to consider the value of having a procedural system in which the federal courts do not diverge increasingly and substantially from state courts in the safeguards afforded defendants.40
To persist in declining to require that district judges provide reasons for sentences is also to overlook a growing body of legal literature — representative of judges, lawyers, scholars, and other commentators on the criminal process — affirming the merit of such a procedure.41 For instance, as the American Bar Association Project on Minimum Standards for Criminal Justice recommended nearly a decade ago:
The sentencing judge should be required in every case to state his reasons for selecting the particular sentence imposed. Normally, this should be done for the record in the presence of the defendant at the time of sentence. In cases in which the sentencing judge deems it in the interest of the defendant not to state fully the reasons for the sentence in the presence of the defendant, he should prepare such a statement for transmission to the reviewing court as a part of the record.42
IV.
In view of these considerations, the time is now ripe to require, on the basis of our *1138supervisory power over district courts in this Circuit,43 that trial judges set forth the reasons for the sentences they impose.44 Such a rule would help to assure that sentences are grounded on the facts of a particular case, and would serve the broader aims of promoting the defendant’s rehabilitation as well as the fairness and rationality of sentencing procedures. It would also eliminate the undue delay that frequently results when the sentencing process is questioned in an appellate court, and the trial judge has not given his reasons for the sentence.45 These gains would obtain without overly burdening trial judges, and without invading the realm of their discretion to set sentences on the basis of their knowledge of the defendant and the circumstances surrounding the crime.

. The guidelines to which the judge referred were not identified, although it seems likely that they were the guidelines adopted by the Parole Commission. See 28 C.F.R. §§ 2.1-2.58. Cf. Appellant’s brief at p. 32, where a conjecture is made that the guidelines might have been the sentencing standards incorporated in a pending Senate bill. For a discussion of the bill’s provisions, see Kennedy, Criminal Sentencing: A Game of Chance, 60 Judicature 208, 212-215 (December 1976).
As the majority properly points out, Bazzano made no attempt to ask the court to clear up any doubt regarding the nature of the guidelines applied in his case. He did not ask the district court for an explanation of the meaning of the term “guidelines” or for a statement of the reasons for his sentence.


. See appellant’s brief at pp. 31-32. Bazzano claims that the “guidelines” should have been made available to him. Yet his counsel was not precluded from requesting them, and thus it is not now appropriate for Bazzano to complain about the fact that the judge did not articulate more fully the reasons for the sentence.


. See United States v. Tucker, 404 U.S. 443, 446-447, 92 S.Ct. 589, 30 L.Ed.2d 592 (1972); Gore v. United States, 357 U.S. 386, 393, 78 S.Ct. 1280, 2 L.Ed.2d 1405 (1958); Townsend v. Burke, 334 U.S. 736, 68 S.Ct. 1252, 92 L.Ed. 1690 (1948); Blockburger v. United States, 284 U.S. 299, 305, 52 S.Ct. 180, 76 L.Ed. 306 (1932).


. United States v. Fessler, 453 F.2d 953, 954 (3d Cir. 1972). See also United States v. Lee, 532 F.2d 911, 916 (3d Cir. 1976); Government of Virgin Islands v. Richardson, 498 F.2d 892, 894 (3d Cir. 1974).


. As the Supreme Court said in Williams v. New York, 337 U.S. 241, 247, 69 S.Ct. 1079, 1083, 93 L.Ed. 1337 (1949): “[T]he punishment should fit the offender and not merely the crime . . . ”


. For discussion of the need to deter crime generally, as well as to deter and to rehabilitate a particular defendant, see, e. g., United States v. Foss, 501 F.2d 522, 527-528 (1st Cir. 1974); M. Frankel, Criminal Sentences: Law Without Order 106 (1972); H. Packer, The Limits of the Criminal Sanction 63 (1968). Cf. Pell v. Procunier, 417 U.S. 817, 822, 94 S.Ct. 2800, 2804, 41 L.Ed.2d 495 (1974): “An important function of the corrections system is the deterrence of crime. The premise is that by confining criminal offenders in a facility where they are isolated from the rest of society, a condition that most people presumably find undesirable, they and others will be deterred from committing additional criminal offenses.”


. Dorszynski v. United States, 418 U.S. 424, 443, 94 S.Ct. 3042, 3053, 41 L.Ed.2d 855 (1974), quoting United States v. Hartford, 489 F.2d 652, 654 (5th Cir. 1974) (emphasis in original). The Supreme Court in Dorszynski held that § 5010(d) of the Federal Youth Corrections Act, 18 U.S.C. § 5005 et seq., requires a federal court to make a finding that the offender would not benefit from treatment under the Act; it does not require that the finding be accompanied by a statement of reasons. This ruling was founded upon the Court’s interpretation of Congressional intent. See 418 U.S. at 436-440, 442 n.15, 94 S.Ct. 3042. The Court did stress that the “no benefit” finding must be clear and explicit, see id. at 443-444, 94 S.Ct. 3042. Cf. id. at 445, 455-457, 94 S.Ct. 3042. (Marshall, J., concurring in judgment).


. See 404 U.S. at 444 n.1, 92 S.Ct. 589.


. Id. at 447, 92 S.Ct. at 592.


. See id. at 448-449, 92 S.Ct. 589.


. See McGee v. United States, 462 F.2d 243, 247 (2d Cir. 1972). See also Townsend v. Burke, 334 U.S. 736, 741, 68 S.Ct. 1252, 1255, 92 L.Ed. 1690 (1948) (holding that the defendant was denied due process of law when a trial judge relied upon “assumptions concerning his criminal record which were materially untrue”); United States v. Bass, 175 U.S.App.D.C. 282, 290, 535 F.2d 110, 118 (1976) (“In monitoring the sentencing process, appellate courts have shown particular concern over sentences imposed on the basis of information which is materially false.”).


. See 404 U.S. at 444 n.1, 92 S.Ct. 589.


. See, e. g., United States v. Latimer, 415 F.2d 1288, 1290 (6th Cir. 1969).


. Cf. United States v. Malcolm, 432 F.2d 809, 818 (2d Cir. 1970) (record apparently revealed that trial judge was confused about prior criminal record of defendant).


. See, e. g,, McGee v. United States, 462 F.2d 243, 246 (2d Cir. 1972). In McGee, a defendant was convicted on four counts of violating the Selective Service Act, and identical concurrent sentences were simultaneously imposed. It was subsequently determined that the conviction on the most serious of the counts, namely, refusing to submit to induction, was unlawful. Judge Friendly noted that, in such circumstances, it is not improbable that the initial sentencing process was affected by the conviction that was determined to have been illegal. Id. at 246. In light of that, the Second Circuit maintained that the trial judge should either reduce the sentences on the remaining counts or provide an explanation for declining to do so. See also North Carolina v. Pearce, 395 U.S. 711, 726, 89 S.Ct. 2072, 2081, 2089, 23 L.Ed.2d 656 (1969): “[Wjhenever a judge imposes a more severe sentence upon a defendant after a new trial, the reasons for his doing so must affirmatively appear.”


. 415 F.2d 1288 (6th Cir. 1969).


. See id. at 1290.


. Id.


. See id. at 1291.


. Cf. Kutak & Gottschalk, In Search of a Rational Sentence: a Return to the Concept of Appellate Review, 53 Neb.L.Rev. 463, 496-199 (1974) (contending that a statement of reasons is desirable largely because it would aid the effective judicial review of sentencing).


. Under the present practice, federal judges are under no obligation to state the reasons for sentences. See, e. g., United States v. Donner, 528 F.2d 276, 279 (7th Cir. 1976); Washington v. Regan, 510 F.2d 1126, 1129 (3d Cir. 1975). Cf. United States v. Velazquez, 482 F.2d 139, 142 (2d Cir. 1973); United States v. Brown, 479 F.2d 1170, 1172 (2d Cir. 1973). The Second Circuit, in Velazquez and Brown, supra, while recognizing the considerable value of a statement of reasons for sentences, did not take the step of requiring that this procedure be followed in all cases. See also Dorszynski v. United States, 418 U.S. 424, 455-457, 94 S.Ct. 3042, 41 L.Ed.2d 855 (1974) (Marshall, J., concurring in judgment), where Justice Marshall took the position that a statement of reasons for a judge’s “no benefit” finding regarding juveniles not committed to treatment under the Federal Youth Corrections Act, 18 U.S.C. § 5005 et seq., should be required. Thus, far, then, the literature on sentencing has gone considerably further in recommending this procedural change than has the case law. See also the references cited in note 41 infra.


. Cf. Friendly, Some Kind of Hearing, 123 U.Pa.L.Rev. 1267, 1292 (1975) (“The necessity for justification is a powerful preventive of wrong decisions.”).


. The procedural requirement of a statement of reasons would be a strong “ ‘safeguard against rash and arbitrary decisions’ at this crucial stage of the criminal process where the defendant’s liberty is at stake. M. Frankel, Criminal Sentences — Law Without Order 41 (Hill and Wang 1972). It would serve ‘to promote thought by the decider, to compel him to cover the relevant points, to help him eschew irrelevancies — and, finally, to make him show that these necessities have been served.’ ” United States v. Brown, 479 F.2d 1170, 1172 (2d Cir. 1973); see also id. at 1175-1176 (Fein-berg, J., dissenting).


. Commentators have stressed that the sentencing process is incapable of totally rational definition or description. See, e. g., D. Jackson, Judges 370 (1974) (“The psychological roots of a judge’s sentence reach into a bog where most judges fear to tread.”). Nevertheless, “a good sentence is one which can be reasonably explained,” Youngdahl, Remarks Opening the Sentencing Institute Program, 35 F.R.D. 387, 388 (1964). By having to state his reasons for a sentence, a trial judge will of necessity focus on the factors relevant to punishment in a given case, and this by itself should make the process more rational. See ABA Project in Minimum Standards for Criminal Justice, Standards Relating to Appellate Review of Sentences (hereinafter cited as ABA Project) § 2.3(c) and commentary (e) at 45-47 (App. Draft 1968). In addition, sentences that may seem arbitrary or irrationally-based in the absence of an explanation might well have a reasonable foundation. Such a matter can be known with definiteness only when the basis of a sentence is explicitly stated. See Coburn, Disparity in Sentences and Appellate Review of Sentencing, 25 Rutgers L.Rev. 207, 217 n.63 (1971).


. Wyzanski, A Trial Judge’s Freedom and Responsibility, 65 Harv.L.Rev. 1281, 1292-1293 (1952).


. See also ABA Project, note 24 supra, at 46-47. Of course, there may be instances in which an explanation would lead to greater harm than benefit to a defendant. In such a case, a trial judge should not make the reasons available to the defendant, although he still should articulate his reasons and incorporate them in the record. The reasons thus would be transmitted to the reviewing court if there is an appeal, and to the corrections authorities if the defendant is committed. This procedure would protect the value of having a statement of reasons, the special sensitivities of a defendant and the discretion of a sentencing judge.


. See ABA Project, note 24 supra, at 46. New Jersey recognizes the value of a statement of reasons to correctional officials in requiring that such a statement and the pre-sentence report be submitted to the institution at which *1135a defendant is confined. See id., quoting N.J. Super, and County Cts. (Crim.) R. 3:7-10(b).


. Offutt v. United States, 348 U.S. 11, 14, 75 S.Ct. 11, 99 L.Ed. 11 quoted in In Re Murchison, 349 U.S. 133, 136, 75 S.Ct. 623, 625, 99 L.Ed. 942 (1955). Cf. Joint Anti-Fascist Refugee Committee v. McGrath, 341 U.S. 123, 171— 172, 71 S.Ct. 624, 649, 95 L.Ed. 817 (1951) (Frankfurter, J., concurring) (“The validity and moral authority of a conclusion largely depend on the mode by which it was reached.”). See also Summers, Evaluating and Improving Legal Process — A Plea for ‘Process Values,' 60 Cornell L.Rev. 1, 21-27 (1974).


. Cf. K. Davis, Discretionary Justice 137 (1969), where it is said that under the present system a sentencing judge “can announce his decision without findings, without reasons, without relating what he does with what he has done before, and without relating his decision to the relevant decisions of other judges. His discretionary power is so much at large that review by an appellate court would usually be futile.”


. See Evans & Gilbert, The Case for Judicial Discretion in Sentencing, 61 Judicature 66, 69 (August 1977): “The public deserves to know the well defined reasons for sentences if their faith in the entire justice system is to be restored.” Cf. Sentencing the Defendant: He Deserves to Know Why, The Philadelphia Inquirer, p. 6-A (August 29, 1977) (referring to the “crime explosion” of the 1960’s and the “unrestricted power” of courts in sentencing, which has come under increasing public scrutiny and criticism). See also McCleary v. State, 49 Wis.2d 263, 182 N.W.2d 512, 521 (1971), where the Wisconsin Supreme Court embraced the requirement that reasons for sentences be given by trial judges, and wrote:
“In all Anglo-American jurisprudence a principal obligation of the judge is to explain the reasons for his actions. His decisions will not be understood by the people unless the reasons for decisions can be examined.”


. Board of Regents v. Roth, 408 U.S. 564, 591, 92 S.Ct. 2701, 2716, 33 L.Ed.2d 548 (1972) (Marshall, J., dissenting). See James v. United States, 476 F.2d 936, 937 (8th Cir. 1973). Cf. Davis v. Clark, 131 U.S.App.D.C. 379, 381, 404 F.2d 1356, 1358 (1968) (requiring a statement of reasons for denying a motion for leave to appeal in forma pauperis “is not onerous if the matter was dealt with in a conscientious manner in passing on the merits”). See generally Davis, Discretionary Justice 104-105 (1969); Note, Appellate Review of Sentences and the Need for a Reviewable Record, 1973 Duke L.J. 1357, 1375.


. An argument that is often advanced for not imposing the requirement in question is that it is at odds with our tradition of deferring to the sentencing discretion of trial judges. See, e. g., United States v. Brown, 479 F.2d 1170, 1173 (2d Cir. 1973), where the court wrote that, *1136although a trial judge should be “encouraged” to state the reasons for sentences, “we have repeatedly held that in view of the trial judge's very broad discretion . . he is generally under no obligation to give reasons for his sentencing decisions . . . ”


. Cf. Holmes, The Path of the Law, 10 Harv. L.Rev. 457, 469 (1898): “It is revolting to have no better reason for a rule of law than that so it was laid down in the time of Henry IV. It is still more revolting if the grounds upon which it was laid down have vanished long since, and the rule simply persists from blind imitation of the past.”


. See United States v. Schipani, 315 F.Supp. 253, 259 (E.D.N.Y.), aff’d 435 F.2d 26 (2d Cir. 1970), cert. denied, 401 U.S. 983, 91 S.Ct. 1198, 28 L.Ed.2d 334 (1971): “Frequently, the decision will rest on the application of unarticulated principles and factors lying at the threshold of the conscious.” See also Note, Appellate Review of Sentences and the Need for a Reviewable Record, 1973 Duke L.J., 1357, 1375.


. “[B]y comparison to the care with which the less-frequent problem of guilt is resolved, the protections in most jurisdictions surrounding the determination of sentences are indeed miniscule.” ABA Project, note 24 supra, Introduction at 1-2. See also Berkowitz, The Constitutional Requirement for a Written Statement of Reasons and Facts in Support of the Sentencing Decision: a Due Process Proposal, 60 Iowa L.Rev. 205, 205-206 (1974).


. See L. Weinreb, Denial of Justice — Criminal Process in the United States 71 (1977): “The scheduling of a trial is generally nothing more than an elaborate charade . . . When all postponements of the trial are over and the scheduled date is imminent, in eight or nine cases out of ten the defendant pleads guilty and the case is taken off the court’s calendar.”


. During fiscal year 1977, 84.25% of all criminal defendants in the Third Circuit pled guilty or their cases were dismissed. (Information supplied by the Administrative Office of United States Courts). See Administrative Office Reports for Fiscal Year 1976, Tables D-6.


. For example, under the guidelines of the Federal Parole Commission, an official notification of the denial of parole is to be accompanied by the reasons for that decision. See 28 CFR § 2.13; Genego, et al., Parole Release Decisionmaking and the Sentencing Process, 84 Yale L.J. 810, 829 n. 93 (1975). Also, the Supreme Court has held that, when parole is revoked, the minimum procedures mandated by due process include, inter alia, “a written statement by the factfinders as to the evidence relied on and reasons for revoking parole.” Morrissey v. Brewer, 408 U.S. 471, 489, 92 S.Ct. *11372593, 2604, 33 L.Ed.2d 484 (1972). See also Wolff v. McDonnell, 418 U.S. 539, 564-565, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974) (holding that due process requires, in the context of prison disciplinary proceedings resulting in the loss of good time credits, that a factfinder make a statement of reasons for the decision and of the evidence relied upon; such a requirement will help to assure that the officials “will act fairly.”).


. The Supreme Court of Pennsylvania recently announced that henceforth trial courts are to articulate the reasons for sentences. See Commonwealth v. Riggins, 377 A.2d 140, 144-150 (Pa.1977). The Supreme Court of New Jersey also has a rule requiring a statement of reasons when a custodial sentence is imposed. See Washington v. Regan, 510 F.2d 1126, 1129 n. 4 (3d Cir. 1975). The New Jersey Sentencing Manual for Judges (1975) notes:
Formulation of reasons should lead to a greater uniformity of sentencing by trial judges and should convey to appellate courts, institutions, and the State Parole Board information of the greatest value . . Given the difficult problems of theory and fact involved in a review for abuse of discretion in sentencing, the reasons for the sentence are essential to the appellate record
New Jersey v. Sanducci, 150 N.J.Super. 400, 375 A.2d 1216 (App.Div.Sup.Ct., 1977).


. Cf. Brennan, State Constitutions and the Protection of Individual Rights, 90 Harv.L.Rev. 489, 495-498, 502-503 (1977), where concern is expressed because state courts currently seem to be more active than federal courts in protecting the individual rights of citizens.


. For discussion of the benefits of a statement of reasons for sentences, see, e. g., Dorszynski v. United States, 418 U.S. 424, 455-57, 94 S.Ct. 3042, 41 L.Ed.2d 855 (1974) (Marshall, J., concurring in judgment); United States v. Moore, 176 U.S.App.D.C. 309, 311-313, 540 F.2d 1088, 1091-1092 (1976) (separate statement of Bazelon, C. J.); United States v. Velazquez, 482 F.2d 139, 142 (2d Cir. 1973); United States v. Brown, 479 F.2d 1170, 1172-1173 (2d Cir. 1973); United States v. Phillips, 156 U.S.App.D.C. 217, 219, 479 F.2d 1200, 1202 (1973); K. Davis, Discretionary Justice 137 (1969); Frankel, Criminal Sentences — Law Without Order 39-49 (1972); Goldfarb and Singer, After Conviction 191-195 (1972); American Bar Association Project on Minimum Standards for Criminal Justice, Standards Relating to Appellate Review of Sentences § 2.3(c) and commentary (e) at 45-47 (App. Draft 1968); American Bar Association Project on Minimum Standards for Criminal Justice, Standards Relating to Sentencing Alternatives and Procedures, § 5.6(ii) and commentary (b) at 270-271 (App. Draft 1968); Berkowitz, The Constitutional Requirement for a Written Statement of Reasons and Facts in Support of the Sentencing Decision: A Due Process Proposal, 60 Iowa L.Rev. 205, 208-212 (1974); Wyzanski, A Trial Judge’s Freedom and Responsibility, 65 Harv.L.Rev. 1281, 1292-1293 (1952); Youngdahl, Remarks Opening the Sentencing Institute Program, 35 F.R.D. 387, 388 (1964); Note, Appellate Review of Sentences and the Need for a Reviewable Record, 1973 Duke L.J. 1357; Symposium, Appellate Review of Sentencing, 32 F.R.D. 257, 263, 274-275 (1962).


. ABA Project, note 24 supra § 2.3(c).


. A constitutional question of due process dimensions may also be involved in the failure of judges to give reasons for sentences. That issue is not considered in this opinion, although, if the requirement of a statement of reasons is not adopted, it may well have to be addressed in future cases. See generally Ber-kowitz, The Constitutional Requirement for a Written Statement of Reasons and Facts in Support of the Sentencing Decision: A Due Process Proposal, 60 Iowa L.Rev. 205 (1974).


. It seems important to underscore what is not being recommended in this concurring opinion. First, the particular procedural requirement supported herein should not be confused with a broader recommendation made in some quarters for appellate review of the substance of sentences. See, e. g., Kennedy, Criminal Sentencing: A Game of Chance, 60 Judicature 208, 212-213 (December 1976); Comment, Appellate Review of Sentences: a Survey, 17 St. Louis L.J. 221, 244 (1972). Since appellate review of the substance of sentences would go much farther than a procedural requirement that reasons for sentences be advanced, -the former matter must be analyzed separately. That task is not intended to be undertaken, nor its result in any way presupposed, in this opinion.
In addition, a distinction should be drawn between the suggestion that a statement of reasons be required, on the one hand, and the demand that a statement of a certain type or duration be mandated, on the other hand. It is urged here only that some statement of reasons for sentences be provided by trial judges. The additional question of what sort of explanation is required in certain circumstances is a matter worthy of separate consideration in an appropriate case.


. Such delay occurs when the appellate court is forced to remand a case for reconsideration of the sentence because no clear basis of the sentence has been enunciated. Cf. United States v. Eberhardt, 417 F.2d 1009, 1014-1015 (4th Cir. 1969), where Judge Sobeloff wrote of a trial judge’s sentencing power:
*1139“[I]t is true that he could sentence only for the offense of which the defendants had been convicted . Precisely what passed through the judge’s mind is purely speculative and we have no reason to think that the judge undertook to impose a penalty for the second offense. However, we consider it fair and in the interest of justice in this instance to remand the case . . for further consideration of the sentences . . .” (emphasis added)
See also Jenkins v. United States, 530 F.2d 1203, 1204 (5th Cir. 1976).